Citation Nr: 0716406	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
October 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen his previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder 
(claimed as "inadequate personality") for failure to submit 
new and material evidence.

During the course of the appeal, the Board remanded the case 
to the RO for additional evidentiary and procedural 
development, including issuance of notice of the provisions 
of the Veterans Claims Assistance of Act of 2000 as they 
pertained to new and material evidence claims, in compliance 
with the holding of the United States Court of Appeals for 
Veterans Claims in the case of Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  Following this development, 
the RO confirmed the denial of the veteran's application to 
reopen his claim.  The case was returned to the Board in 
April 2007 and the veteran now continues his appeal.


FINDINGS OF FACT

1.  In a rating decision dated in January 1961, entitlement 
to service connection for a chronic psychiatric disability 
(claimed as a nervous condition) was denied.  

2.  The additional evidence submitted subsequent to the 
January 1961 rating decision is cumulative and redundant, 
does not bear directly and substantially upon the specific 
matter under consideration, and by itself or in connection 
with evidence previously assembled, does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a chronic 
psychiatric disability.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a chronic 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2003.  The May 2003 letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  A 
second letter, dated in October 2006 also addressed VCAA 
requirements.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

In the decision of Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") held that in 
cases involving new and material evidence, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Board observes that the veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for a chronic psychiatric 
disability was received by VA in June 2002.  The RO decision 
on appeal was rendered in May 2003.  Initial VCAA notice as 
it pertained to reopened claims was issued in May 2003, 
subsequent to the initial rating action.  Pursuant to the 
Board's remand of October 2006, the RO issued the veteran 
notice of the provisions of the VCAA as it pertained 
specifically to reopened claims based on new and material 
evidence in correspondence dated in October 2006.  
Thereafter, following receipt of correspondence from the 
veteran informing VA that he had no further evidence to 
submit in support of his appeal, the veteran's application to 
reopen his claim for service connection for a chronic 
psychiatric disorder was denied for lack of new and material 
evidence in a February 2007 rating decision.  The evidence 
submitted by the veteran includes a copy of his psychiatric 
assessment report, dated in July 1960, from his service 
medical records, and also private treatment reports for the 
period from 1992 - 1997.  

In an ideal situation, the notice required by 38 U.S.C.A. § 
5103(a) should be provided to a claimant before the initial 
unfavorable rating decision of the RO on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
Court held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

While the notice letters issued in May 2003 and October 2006 
provided full notice only after the initial decision, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the claimant was not provided full notice prior to 
the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claim at issue was remanded for additional 
evidentiary development and was thereafter readjudicated.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and the actions taken by VA have 
essentially cured the error in the timing of notice.  
Therefore, the Board's adjudication of this appeal would not 
result in prejudice to the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board concludes that VA has complied with the VCAA notice 
requirements prescribed by statute and caselaw with respect 
to applications to reopen previously denied claims for VA 
compensation.  Therefore, it will proceed with the appellate 
adjudication of the current appeal.

Factual background and analysis

The veteran is seeking service connection for an acquired 
psychiatric disorder, claimed as "inadequate personality."  
The history of his claim shows that his initial claim for VA 
compensation for a psychiatric disability filed in November 
1960.  Evidence reviewed by the RO at the time included the 
veteran's service medical records, which show that on several 
occasions during service he experienced episodes of syncope, 
fainting spells, dizziness spells, and convulsive attacks.  
Although he presented a history of having such episodes prior 
to service, which resembled an epileptiform disorder, a 
neurological examination in service was unable to support an 
actual diagnosis of epilepsy.  In July 1960, a 
neuropsychiatric evaluation was conducted.  The evaluation 
report shows that the veteran had no mental defect, 
psychiatric disorder, or dementia.  His episodes of syncope, 
fainting spells, dizziness spells, and convulsive attacks 
were attributed to emotional factors associated with a 
chronic inadequate personality that was characterized as 
severe and manifested by a long-term inability to deal 
adequately with the routine intellectual, emotional, and 
physical stress of living, with inadaptability and dizzy 
spells and convulsive-like episodes since adolescence.  The 
personality disorder was deemed by the in-service psychiatric 
examiner to have existed prior to the veteran's entry into 
active duty and to have not been aggravated by military 
service.  The veteran was deemed unfit for military service 
on account of his personality disorder and was honorably 
discharged in October 1960.

The RO considered the aforementioned evidence and denied the 
veteran's claim of entitlement to service connection for a 
nervous condition in a January 1961 rating decision.  Copies 
of correspondence associated with the claims file shows that 
the veteran was notified of this denial and his appellate 
rights in a letter dated in February 1961.  However, since he 
did not file a timely appeal, the decision became final.  

In June 2002, the veteran applied to reopen his claim.  The 
applicable law and regulations requires that he submit new 
and material evidence in order to reopen his claim for an 
acquired psychiatric disorder.  Evidence submitted by the 
veteran included private medical records dated from 1992 - 
1997, which show that he was prescribed psychotropic 
medication for treatment of situational anxiety secondary to 
stress that was attributed to his employment concerns, family 
health concerns, and concerns regarding the status of his 
personal finances.  He was also treated for seizure-like 
episodes during this period, manifested by subjective 
complaints of hemispheric numbness and visual blurring, and 
was initially investigated for epilepsy.  However, the 
medical records show that the veteran was neurologically 
normal and that the mysterious seizure-like episodes could 
not be definitively linked or otherwise explained by any 
neurological disorder.  The treatment reports include 
speculative comments from the veteran's treating physicians 
that these seizure-like episodes could be related to mental 
stress or were otherwise psychosomatic in nature, in the 
absence of any other objective determination of their 
etiology.

At an RO hearing conducted in November 2004, the veteran and 
his spouse testified, in pertinent part, that he experienced 
problems functioning effectively as a soldier during active 
service due to being functionally illiterate at the time, and 
indicated that his fainting episodes in service were 
manifestations of a chronic psychiatric disorder brought on 
by emotional stress from his attempts to cope with his 
situation in service and carry out his military duties to the 
best of his abilities despite being unable to read and 
receiving no support from his immediate military supervisors.  
He contended that his immediate supervisors in service should 
have recognized early on that he was having problems 
functioning as a soldier because of his illiteracy instead of 
mistreating him for his performance deficits due to his 
illiteracy.  The veteran also believed that he was not fairly 
treated by VA following his discharge from active duty.  He 
stated that his illiteracy and learning problems prevented 
him from fully comprehending the necessary actions that he 
had to undertake to correctly file a VA compensation claim or 
to pursue an appeal of the initial denial of his claim.  He 
also contested VA's account that it had issued him adequate 
notice of his appellate rights and instructions on how to 
pursue an appeal following its prior denial of his claim in 
1961.  He stated that his mother had been helping him file 
his claim, and had such notice actually been sent to him, she 
would have vigorously filed an appeal on his behalf. 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  Except as provided in § 
5108, when a claim is disallowed by the Board, the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 2002).  The regulation defining new and 
material evidence, found at 38 C.F.R. § 3.156(a) was revised 
and applies only to a claim to reopen a finally decided claim 
that, as is the case in the present situation, was received 
on or after August 29, 2001.  38 C.F.R. § 3.159(c).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The Board has reviewed the evidence submitted and finds that 
it does not meet the criteria for new and material evidence 
for purposes of establishing a basis to reopen the veteran's 
previously denied claims of entitlement to service connection 
for a chronic psychiatric disability.  The private medical 
records of 1992 - 1997 and do not contain any objective 
medical opinion linking the veteran's psychiatric treatment 
to his period of military service, or otherwise present a 
nexus between his post-service episodes of epileptic-like 
seizures to the episodes documented in service.  

The veteran's testimony at the November 2004 RO hearing 
contain contentions that he developed a chronic psychiatric 
disorder during service, manifested by seizure episodes.  
These are essentially duplicative of prior statements 
considered by VA in conjunction with his original claim for 
VA compensation for a nervous condition that was denied in 
the prior final rating decision of January 1961.

To the extent that the veteran claims that VA failed to 
provide him with adequate notice of the denial of his claim 
for service connection for a psychiatric disorder, such that 
a pending claim for VA compensation for a psychiatric 
disability existed since the date of his initial claim in 
November 1960, the Board has reviewed the appellant's claims 
file and finds no evidence that such notice was never issued 
to the veteran.  As there is nothing to rebut the presumption 
of administrative regularity in this case, the veteran's 
contentions in this regard are without merit. 

In summary, the Board finds that the additional evidence is 
not new and material and is cumulative of evidence already of 
record.  Accordingly, a basis to reopen the claim of service 
connection for a chronic psychiatric disorder has not been 
presented.  The veteran's appeal is therefore denied and the 
claims will not be reopened for a de novo review on the 
merits.  




ORDER

As new and material evidence has not been submitted with 
respect to the previously denied claim of service connection 
for a chronic psychiatric disability, the application to 
reopen this claim for a de novo review is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


